Citation Nr: 0207272	
Decision Date: 07/03/02    Archive Date: 07/10/02

DOCKET NO.  00-18 583A	)	DATE
	)
	)


THE ISSUE

Whether a September 2000 decision of the Board, which denied 
entitlement to service connection for hypertension, should be 
revised or reversed on the grounds of clear and unmistakable 
error.

(The issues of entitlement to service connection for 
hypertension, and entitlement to an increased evaluation for 
lumbosacral strain with radicular pain, will be addressed in 
separate Board decisions.)


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The moving party is a veteran who served on active duty from 
June 1981 to November 1984, from December 1990 to May 1991, 
and from July 1996 to March 1997.

In a September 2000 decision, the Board denied entitlement to 
service connection for hypertension.  In that decision, the 
Board also denied entitlement to a rating in excess of 10 
percent for lumbosacral strain; granted service connection 
for a skin disability; and remanded several other claims for 
service connection to the RO for additional evidentiary 
development.

Later in September 2000, the veteran submitted a motion for 
revision of the part of the Board's decision, which denied 
entitlement to service connection for hypertension, on the 
basis that it contained clear and unmistakable error.

The Board subsequently wrote to the veteran and informed him 
of the appropriate laws and regulations relating to CUE 
requests.  We advised the veteran to review these rules in 
order to decide how best to present his case.  The Board also 
wrote to the moving party's accredited representative and 
advised that, when the Board receives a CUE motion, we 
normally provide the representative with an opportunity to 
provide a relevant response.  Thereafter, the veteran's 
accredited representative submitted a document, entitled 
Motion for Revision, which set forth additional argument in 
support of the veteran's motion.


FINDINGS OF FACT

1.  In September 2000, the veteran submitted a motion for 
revision of that portion of a September 2000 Board decision 
which had denied entitlement to service connection for 
hypertension.  

2.  In an Order dated in June 2001, the United States Court 
of Appeals for Veterans Claims vacated, in pertinent part, 
that portion of the September 2000 Board decision which had 
denied service connection for hypertension, and remanded the 
matter to the Board for compliance with directives specified 
in a motion for remand filed by the VA Office of General 
Counsel.

3.  Once the Court of Appeals for Veterans Claims vacated the 
September 2000 decision of the Board as to that portion which 
had denied service connection for hypertension, any motion 
for revision or reversal of the Board decision as to that 
issue, on the grounds of clear and unmistakable error, became 
moot.


CONCLUSION OF LAW

In the absence of finality of the September 2000 decision of 
the Board, the Board has no jurisdiction to adjudicate the 
merits of the motion for revision of that September 2000 
decision based upon an allegation of clear and unmistakable 
error.  38 U.S.C.A. § 7111 (West Supp. 2001); 38 C.F.R. 
§ 20.1400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

During the pendency of the present motion, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000).  The 
Department of Veterans Affairs (VA) has issued final 
regulations to implement the VCAA.  See Duty to Assist, 66 
Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
In pertinent part, these new provisions address notification 
requirements in VA claims, and VA's duty to assist claimants 
in the development of claims, such as by securing additional 
records, affording medical examinations to claimants, etc.

The VCAA and its implementing regulations do not expressly 
indicate whether such provisions apply to motions alleging 
CUE in prior final decisions of the Board.  However, the 
United States Court of Appeals for Veterans Claims has held 
that, "as a matter of law, the VCAA is inapplicable to CUE 
claims."  Sorakubo v. Principi, ___ Vet. App. ___, No. 01-
0795, slip op. at 4 (May 17, 2002), citing Livesay v. 
Principi, 15 Vet.App. 165 (2001) (en banc) (holding that the 
duties specified in the VCAA are not applicable to 
allegations of CUE in a prior Board decision).

II.  The CUE Motion

All final Board decisions are subject to revision on the 
basis of CUE except for those decisions which have been 
appealed to and decided by the Court, and decisions on issues 
which have subsequently been decided by the Court.  38 
U.S.C.A. § 7111 (West Supp. 2001); 38 C.F.R. § 20.1400 
(2001).  See Disabled American Veterans v. Gober, 234 F.3d 
682, 693-94 (Fed. Cir. 2000), citing with approval VA's 
conclusion that only final decisions of the Board are subject 
to CUE challenge under the above authority.

In the September 2000 decision, the Board denied the 
veteran's claim of entitlement to service connection for 
hypertension.  The Board also denied entitlement to an 
evaluation in excess of 10 percent for lumbosacral strain 
with radicular pain.  The veteran subsequently appealed the 
Board's decision with respect to these two issues to the 
United States Court of Appeals for Veterans Claims (Court).  

While that case was pending at the Court, the VA Office of 
the General Counsel filed an unopposed motion to vacate the 
part of the Board's September 2000 decision that denied his 
claims of entitlement to service connection for hypertension 
and entitlement to an increased rating for a back disability, 
and to remand those claims for readjudication.  The motion 
stated that a remand of this case from the Court to the 
Board, as to those issues, was warranted due to the recent 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000).  In a June 2001 Order, the Court granted the motion, 
vacated the Board's September 2000 decision in pertinent 
part, and remanded the affected claims to the Board for 
compliance with directives that were specified in the 
unopposed motion.

The record clearly shows that the Court has vacated the 
portion of the September 2000 Board decision which denied the 
veteran's claim of service connection for hypertension.  
Thus, notwithstanding the moving party's motion for revision 
or reversal of the September 2000 Board decision as to that 
issue, there is no final decision regarding that issue for 
the Board to review on the basis of clear and unmistakable 
error.  Accordingly, the Board does not have jurisdiction to 
adjudicate the merits of the motion, and it must be dismissed 
without prejudice.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400.


ORDER

The motion for revision of a September 2000 Board decision, 
which denied entitlement to service connection for 
hypertension, is dismissed without prejudice.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.

? In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



